COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  THE STATE OF TEXAS,                          §              No. 08-17-00036-CR

                         State,                §                 Appeal from the

  v.                                           §               243rd District Court

  ERLINDA LUJAN,                               §            of El Paso County, Texas

                          Appellee.            §               (TC# 20160D04874)

                                           §
                                         ORDER

       The Court has this day considered the State’s motion for stay of trial court proceedings

pursuant to Tex. Crim. Proc. Code Art. 44.01(e), and concludes the motion should be GRANTED.

Therefore, the 243rd District Court is directed to stay all proceedings in cause number

20160D04874, styled Erlinda Lujan v. The State of Texas, pending disposition of this appeal or

further order of this Court.

       IT IS SO ORDERED this 10th day of February, 2017.


                                           PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.